DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 line 16-18 recited that “at least one trace of the first plurality of traces is superconductingly electrically communicatively coupled to at least one trace of the third plurality of traces by the superconducting metal layer”, whereas line 20-22 recited that “one trace of the first plurality of traces is electrically communicatively coupled to at least one trace of the second, third, and the fourth plurality of traces by the communication path”, therefore it is confusing and unclear that both of the superconducting metal layer and the communication path are the same or different electrical couple and/or whether the superconducting metal layer can be considered as the communication path, because both have the same function and both are used to superconductingly electrically communicatively couple at least one trace of the first plurality of traces to at least one trace of the third plurality of traces.				Claim 23, line 15-16, recited that “the additional superconducting metal is superconductive in a second range of temperatures”, however from the claim language it is not clear which one is the “first range of temperatures”, though line 6 and 10 recited that, “a metal that is superconductive in the range of temperatures”, but it does not specifically identify the first range of temperatures. Therefore the limitation that the  metal is superconductive in a second range of temperatures, without identifying the first range of temperatures is confusing and vague. 								Claim 23, line 13-14, also recited that “the superconducting metal layer comprising an additional superconducting metal”, however from the claim language, it is not clear the superconducting metal layer has any other superconducting metal than this additional superconducting metal, whereas Fig.2D-2E shows two third metal layers of 226 and 228, therefore an additional superconducting metal is confusing and indefinite.											Accordingly the boundaries of the claim are not reasonably clear and language in the claim is ambiguous, vague, incoherent, opaque, or otherwise unclear in describing and defining the claimed invention.

Allowable Subject Matter
Claims 1-8,13,15-21 and 26-31 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: regarding independent claims 1 and 15, the prior arts (US 4954480 and US 2009/0099025) taken either singularity or in combination fails to anticipate or fairly suggest the limitations of the independent claims. The prior art fails to teach a combination of limitations of “plating the first and the second panel to deposit a third metal on at least one of the one or more exposed traces of the second metal to form one or more traces of the second metal plated with the third metal, wherein the third metal is superconductive in the range of temperatures; and joining the first and the second panels to form at least a three-layer superconducting printed circuit board comprising an inner layer, two outer layers, and one or more superconducting vias providing a superconductive electrical coupling between the inner layer and at least one of the two outer layers”, as recited specifically in the independent claim 1 and “a first bimetal foil overlying at least a portion of the first electrically insulative substrate; and a first plurality of traces patterned in the first bimetal foil on an inner side of the first panel; ….; a second bimetal foil overlying at least a portion of the second electrically insulative substrate; and a second plurality of traces patterned in the second bimetal foil on an inner side of the second panel; and a superconducting metal that is superconductive in a range of temperatures between the inner side of the first panel and the inner side of the second panel, wherein at least one of the first plurality of traces is superconductingly electrically communicatively coupled to at least one of the second plurality of traces by the superconducting metal”, as recited specifically in the independent claim 15.
Claim 23 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AZM PARVEZ whose telephone number is (571)270-1391. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AZM A PARVEZ/Examiner, Art Unit 3729                                                                                                                                                                                                        
/PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729